Citation Nr: 1208898	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-43 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to December 1968, from July 1971 to December 1977, and from September 1986 to October 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been reviewed and is associated with the claims file.    

The record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected PTSD (see November 2011 hearing transcript).  The issue of whether entitlement to TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

For the course of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of December 11, 2007, the date of his claim, and an initial rating of 30 percent was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient treatment records, afforded the Veteran examinations, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  The Board acknowledges that the Veteran asserted that he was in receipt of Social Security Administration (SSA) benefits.  See November 2011 hearing transcript.  However, the Veteran clarified that he was not receiving benefits due to a disability, but, due to his age.  See Id.  Thus, the Board finds that the Veteran's SSA records do not need to be obtained, as they are not relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating 

The Veteran maintains that he is entitled to an initial disability evaluation in excess of 30 percent for his service-connected PTSD.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, the appeal stems from an initial rating, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD

In the May 2008 rating decision on appeal, the RO granted service connection and assigned a 30 percent rating for PTSD, effective December 11, 2007, the date of claim.  

Under the General Rating Formula for Mental Disorders, PTSD is evaluated as 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.    

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.    

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the severity of the Veteran's PTSD includes VA outpatient treatment records dated in June 2007 through January 2008, a March 2008 VA examination report, VA outpatient treatment records dated in March 2008 through May 2008, a March 2009 VA psychological assessment, a February 2010 statement from the Veteran's counselor, an April 2011 VA examination report, and a November 2011 hearing transcript.  

June 2007 through July 2007 VA outpatient treatment records demonstrate the Veteran reported experiencing difficulty sleeping and feelings of depression.  

August 2007 through January 2008 VA outpatient treatment records demonstrate diagnoses of PTSD.  During treatment, the Veteran consistently reported that he suffered from intrusive nightmares, flashbacks, depression, hypervigilence, and feelings of anger and agitation.  In August 2007, as well as October 2007, the Veteran was assigned a GAF of 50.  In November 2007 and January 2008, he was assigned a GAF of 51.  

The Veteran underwent a VA psychiatric examination in March 2008 at which time he reported that he experienced difficulty sleeping for years.  He indicated that he was prescribed medication, and was scheduled to begin therapy for his PTSD condition.  He reported that he worked for a while as a truck driver, but mostly performed odd jobs and did work for his church.  He stated that he was divorced once, but has been married to his current wife for the past 41 years, and described his relationship as strong and supportive.  He indicated that had five children with his current wife.  

On examination, the Veteran was neatly groomed with adequate hygiene.  He was oriented to time and place.  His mood was regulated.  His affect was restricted in range and he appeared emotional a few times.  His eye contact was steady and direct.  His speech was normal in rate, rhythm, and volume.  His thought processes were clear and content was coherent.  There was no evidence of psychosis or paranoia.  The Veteran acknowledged that he had thoughts of ending his life at times, but denied a current suicidal plan or intent.  He had flashbacks of Vietnam and was hypervigilent.  He demonstrated avoidance symptoms, anxiety, as well as feelings of panic.    

Upon examination and review of the Veteran's claims file, the diagnosis was chronic PTSD.  In providing the diagnosis, the examiner indicated that the Veteran did not need to seek outside employment, which enabled him to live a lifestyle isolated for most people.  The examiner noted that the Veteran reported problems sleeping, experienced hypervigilence, and did not like being around people, and concluded that the Veteran had few meaningful relationships.  The examiner further noted that the Veteran expressed regret for being emotionally distant from others in his life and had problems managing his anger.  The examiner stated that the Veteran meets the criteria for moderate to severe PTSD and assigned a GAF of 55. 

A March 2008 VA outpatient treatment record demonstrates the Veteran reported that he had not taken the prescribed Celexa, but would consider taking it.  On examination, he was alert and oriented.  His mood was slightly dysthymic.  His affect was constricted.  There was no evidence of suicidal or homicidal ideation.  There was no evidence of delusions or gross psychosis.  The diagnosis was chronic PTSD.  The examiner recommended therapy.    

A May 2008 VA outpatient treatment record demonstrates the Veteran reported that he had problems with anxiety, flashbacks, depression, irritability, and sleep.  He further reported that he kept busy by painting his church.  The examiner noted that the Veteran did not want to take his medication and would prefer to undergo therapy, but could not afford the gas prices to get to therapy.  On examination, the Veteran was alert and oriented.  His mood was slightly dysthymic.  His affect was open and friendly.  There was no evidence of suicidal or homicidal ideation.  There was no evidence of delusions or gross psychosis.  The diagnosis was chronic PTSD.

In March 2009, the Veteran underwent a psychological evaluation by M.H., Ed.D., a counselor hired by VA.  At the time, the Veteran reported a history of PTSD symptoms, including sleep disturbance, nightmares, intrusive thoughts, flashbacks, hypervigilence, avoidance behavior.  He reported that since he no longer worked, coping was more difficult.  The Veteran stated that when he separated from service, he became a truck driver in order to be by himself and to be left alone by people, but retired in 2004.  He indicated that he has been married to his second wife since 1966 and they had five children together.  He reported that he experienced feelings of depression for many years, as well as a lack of motivation, and the inability to concentrate or enjoy the things he used to enjoy.  He stated that he used to drink heavily, but stopped in 1977 to save his marriage.  He reported that he experienced occasional suicidal ideation.  He stated that he got angry over little things and admitted that he could hurt someone " if confronted and pushed too far."     

On examination, the Veteran was casually dressed and well groomed.  There was no evidence of thought impairment.  There was evidence of long term memory deficit, as he had a difficult time remembering dates, places, and names, as well as the sequence of his Army postings.  His affect was appropriate to his mood.  His insight and judgment appeared fair.      

Upon examination, M.H. diagnosed chronic PTSD and major depressive disorder, and assigned a GAF of 50.  

In a February 2010 statement, M.H., the Veteran's counselor, stated that he had been treating the Veteran since February 2009 for PTSD.  M.H. reported that the Veteran was motivated for treatment and attended weekly sessions, but made very little progress, as there was little change in his PTSD condition.  M.H. indicated that the Veteran stated that he had no motivation to do anything and felt useless; specifically, the Veteran reported that he had PTSD for so long, that he learned to cope as best as he could, but his symptoms persisted, to include nightmares, intrusive thoughts, flashbacks, hypervigilence, and startled response.  M.H. noted that the Veteran's primary coping mechanism was to withdrawal socially, however, when he could not, the Veteran got very angry, and on one occasion had become explosive and physically assaultive.  M.H. reported that the Veteran stated, that at times, he felt like he could kill somebody, but would try to walk away from the situation until his anger subsided.  M.H. opined that the Veteran's PTSD would not change significantly and it would continue to create problems for him.  

The Veteran underwent a VA psychiatric examination in April 2011 at which time he reported that he had never taken psychotropic medication.  He reported that he had sought psychotherapy treatment from February 2009 to March 2010, on weekly basis, but was told the finding was cut; however, he stated that he would gladly return to M.H., as he felt it was useful.  The Veteran reported that he moved out of his house in November 2010, and explained that although he has been married for 41 years, there were multiple rocky periods where he would leave the house overnight, or go out to get away.  He indicated that in the past couple of years, the marriage had worsened as his mood had changed, and he lashed out at his family. He further indicated that he had to move so that he did not hurt his family physically, or say something he did not intend to say.  He reported that he did not see himself returning to his family.  He stated that he had not been violent with his wife.  He reported that he was not very close to his five children.  He stated that he had 13 grandchildren, but was nervous with too many around, although he tolerated one or two kids at a time.  He said when he used to live with his family, he would go to a separate room to avoid gathering with his family.  The Veteran reported that he has a friend in Alabama and one in Florida, whom he sees once per year; both friends served with him in Vietnam.  He stated that he visited another friend he served with in Vietnam, in Kentucky once per month.  He stated that he had a low level of motivation and did not like to do much.  He reported that his level of concentration worsened in the past year to the point that he could not remember what he was reading, thus he no longer read for hours.  

On examination, the Veteran's appearance was clean.  His attitude was hostile but he calmed down as the interview continued.  His mood was agitated.  He affect was normal.  His speech was unremarkable.  His attention was intact.  He was oriented to time, person, and place.  His thought process and content were unremarkable.  There was no evidence of obsessive or ritualistic behavior, panic attacks, episodes of violence, homicidal thoughts, or suicidal thoughts (although he had them in the past but indicated that common sense did not allow him to act on those thoughts).  His remote, recent, and immediate memory was normal.  He was sleep impaired and reported that he used to sleep with a gun next to his bed, but it turned up missing, so he slept with a knife next to his bed, which he checked to make sure was there when he awoke several times a night.  He had slight problems with daily activities, specifically, shopping, as he would not go into a store when it was crowded.  He had persistent symptoms of increased arousal, to include, irritability, outbursts, anger, difficulty understanding, hypervigilence, and exaggerated startled response.  The examiner noted there was no obsessive or ritualistic behavior; no panic attacks and no evidence of homicidal thoughts.  The Veteran stated that he did not have suicidal thoughts currently, but had in the past.  He said that "common sense" prevented him from acting on them.  

Upon examination and review of the Veteran's claims file, the diagnosis was PTSD.  In providing the diagnosis, the examiner reported that the Veteran was most affected in the area of family, social life, and mood.  Regarding employment, the examiner noted that the Veteran coped with work in a military environment without a problem, and retired in 1992.  The examiner also noted that, thereafter, when the Veteran worked as a truck driver (prior to quitting in 2004, as it was time to retire), the Veteran reported that the job was fairly isolated, and allowed him to make most of his decisions, whereas he did not have to interact with people.  The examiner stated that the Veteran no longer lives with his wife as of November 2010.  The examiner indicated that the Veteran's PTSD also affected the Veteran's parenting and grand parenting, because he could not be with all of them together.  The examiner noted that the Veteran skipped functions with his family if there was a crowd, and often traveled separately to a function versus traveling with his wife, so he could leave early.  The examiner indicated that the Veteran reported that he had no goals, and felt that he missed out on friendships and social events.  The examiner noted that the Veteran stated, that if he did not have PTSD, he would still be living with his wife and would have acted differently with his family.  The examiner assigned a GAF of 50, and commented that the GAF assigned by the March 2008 VA examiner of 55 had decreased, as the findings on examination today represented the worsening of the Veteran's relationship functioning.  The examiner stated that the Veteran's PTSD was still moderate to severe, and had not worsened in severity since the last examination, but that his marriage had finally crumbled under the strain.  The examiner indicated that the Veteran's psychosocial situation was deteriorating due to his chronic PTSD symptoms.     

In November 2011, the Veteran testified before the Board that he had daily panic attacks, mood swings, and anger.  He further stated that he had trouble remembering dates, times, and simple tasks.  He asserted that he initially worked as a truck driver because it enabled him to avoid people, but ultimately, stopped working because the stress of dealing with the dispatchers and people loading and unloading the truck was too much to deal with.   

Based on a review of the record, the Board finds that the Veteran's symptoms have been consistent throughout the rating period on appeal and a 50 percent evaluation for PTSD is warranted as the Veteran has consistently exhibited occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impairment of memory, and mood, as well as difficulty in establishing effective relationships.  See VA outpatient treatment records dated August 2007 through January 2008, VA examination reports dated March 2008 and April 2011, and March 2009 VA psychological evaluation.  Further, the Veteran has demonstrated GAF scores ranging from 50-55, and as indicated above, a score of 51 to 60 is defined as indicating moderate symptoms, which the aforementioned evidence clearly shows.  

However, the evidence does not show findings that more closely approximate the criteria required for a 70 percent rating under the rating schedule at any time during the appeal period.  While the evidence demonstrates the Veteran has been unemployed since 2004, as he testified that he stopped working as a truck driver due to the stress of dealing with people on the job, the Veteran was able to perform his duties for more than a decade, after a successful military career.  See April 2011 VA examination report.  Regarding social impairment, the Board recognizes that the Veteran had a strained relationship with his wife of 41 years and currently lived in a separate residence from his wife; however, the record shows that he had several friends whom he visits during the year, and maintained good relationships with them.     

Overall, the evidence demonstrates the Veteran has maintained his appearance, as he was casually dressed and well-groomed; he had a normal thought process; he was oriented to time, person, and place; and he consistently denied homicidal ideation, as well as hallucinations and delusions.  The Board, however, does note that the Veteran reported "suicidal ideation" during his March 2008 VA examination.  At the same time, he indicated no intent or plan whatsoever.  The Veteran also reported that he had occasional suicidal ideation during the March 2009 VA psychological evaluation.  However, during the April 2011 VA examination, there was no evidence of suicidal ideation, and the Veteran indicated that while he had them in the past, common sense did not allow him to act on those thoughts.  Given the totality of his statement and the fact that he has otherwise denied suicidal ideation, the Board finds that the suggestion of suicidal ideation from the March 2008 and March 2009 VA reports is not of sufficient significance to support an increased evaluation in and of itself.  Thus, the Veteran's PTSD is not manifested by symptomatology that results in occupational and social impairment, with deficiencies in most areas, as required for a 70 percent rating, the next higher evaluation under DC 9411.  

Finally, regarding the Veteran's GAF scores, the Board notes that they have ranged from 50 to 55, with the most recent score reported as 50 on the April 2011 VA examination.  As indicated above, a GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  While the Board acknowledges the Veteran's GAF score of 50 on the April 2011 VA examination report, as well as the March 2009 VA psychological evaluation report, the Veteran's overall disability picture shows that he is moderately impaired, some impairment of memory, difficulty in social and occupational functions, as he has indicated that he has two friends and experienced some difficulty at work when he was working.  

Consequently, the Board finds that the disability picture during the pendency of this appeal warrants an initial 50 percent schedular evaluation, but no more.  

Extraschedular 

The VA examinations include reference to the effect of the Veteran's PTSD on his prior work as a truck driver.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

ORDER

Entitlement to an initial 50 percent evaluation, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

During the April 2004 VA examination, the Veteran reported that he quit his job as a truck driver in 2004, as it was time to retire.  However, he subsequently reported that he stopped working as a truck driver due to stress from dealing with dispatchers and people loading and unloading the truck.  He asserted that the stress was too much to deal with, so he stopped working.  See November 2011 hearing transcript.  Given the evidence of a current psychiatric disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU. 

In a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  There is no such opinion of record at this time. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice regarding the TDIU claim.

2.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (PTSD, evaluated as 50 percent disabling; tinnitus, 10 percent; bilateral hearing loss, noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completion of the above development, the Veteran's claim of entitlement to a TDIU should be adjudicated.  If the determination is unfavorable, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


